Citation Nr: 0001240	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-44 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for major affective 
disorder, depression, currently rated as 70 percent 
disabling.

2.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to December 
1980.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder 
results in the inability to retain employment.

2.  Manifestations of the veteran's service-connected seizure 
disorder include episodes of behavior and speech arrest, 
lasting seconds to minutes, without loss of consciousness or 
generalized tonic-clonic activity, that occur in clusters of 
two or three episodes a month, after months without seizure 
activity.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
major affective disorder, depression, under the rating 
schedule in effect prior to November 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).

2.  The criteria for a rating in excess of 40 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.22, 4.124a, Diagnostic Code 
8910 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claims.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, and VA outpatient, hospitalization, 
and examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claims and that 
he has been adequately assisted in the development of his 
case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES (hereinafter SCHEDULE), codified in C.F.R. 
Part 4 (1999), which includes diagnostic codes that represent 
particular disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (1999).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Psychiatric Disorder

Service connection for depression, diagnosed as a major 
affective disorder, was granted by the RO in 1988, as 
secondary to the veteran's service-connected seizure 
disorder, and a 30 percent disability rating was assigned, 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9207.  This rating contemplated major depression with 
psychotic features that resulted in definite impairment of 
social and industrial adaptability.  Id.  At that time, the 
veteran had been hospitalized in 1986 after a suicide 
attempt.  It was reported that the veteran was depressed over 
a lack of employment, his seizure disorder, and a breakdown 
in his living situation.  The diagnosis was an adjustment 
disorder, with a depressed mood.  Thereafter, the veteran was 
hospitalized in 1987, with a history of suicide attempts and 
complaints of depression.  

A VA hospital report dated in February 1996, reports suicidal 
ideation and depression.  Mental status examination revealed 
the veteran had fair hygiene and good eye contact.  He was 
calm, with his speech slow and monotonous.  His mood was 
euthymic and his affect was mood congruent.  His memory was 
intact, and his thought processes were clear, goal directed, 
and negative for delusions.  However, suicidal thoughts and 
plans were shown.  The veteran denied hallucinations.  He had 
fair insight and his judgment was reported as poor.  The 
diagnoses included adjustment disorder with anxiety and 
depression, chronic dysthymia.  

A VA examination conducted in October 1996, reported a 
history of suicidal attempts and numerous diagnoses, to 
including bipolar affective disorder, psychotic disorder, and 
depression.  The examiner noted that the veteran was neatly 
dressed, calm, and engageable.  The veteran reported that he 
was socially isolated and withdrawn and did not like to be in 
crowds.  He complained of chronic dysthymia, with symptoms of 
insomnia, anergia, anorexia, suicidal ideation, paranoia, 
delusions of persecution, illusions, as well as panic 
attacks, with symptoms of tremulousness, nervousness, 
diaphoresis, tunnel vision, inability to breathe, 
palpitations, and chest pain.  He further reported recurrent 
and intrusive, violent dreams, as well as mood swings of 
depression and mania.  Mental status examination revealed 
cogent, lucid, and goal directed thinking, with appropriate 
interaction and communication.  His speech was monotonous and 
of normal rate, with constricted/restricted affect.  His 
psychomotor functions were normal and there was no formal 
thought disorder.  The veteran's insight was limited, but he 
was cognitively intact and oriented.  He was able to 
concentrate during the examination.  The diagnoses included 
panic disorder with agoraphobia, and a history of bipolar 
affective disorder, schizoaffective disorder.  The Global 
Assessment of Function was reported as 30.  

The Board notes that the pertinent regulations governing 
evaluations for mental disorders were recently amended, 
effective November 1996.  The United States Court of Appeals 
for Veterans Claims (hereinafter Court) held that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  A recent opinion of the VA 
Office of the General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VAOGCPREC 11-97 (1997).

Prior to certifying the case to the Board, the RO adjudicated 
the veteran's claim under the old and revised rating criteria 
for mental disorders.  Accordingly, the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas, 1 Vet. App. at 312-13.

During the course of the appeal as to this issue, the 
disability rating for the veteran's service-connected 
psychiatric disorder was increased under the criteria in the 
SCHEDULE for mood disorders, specifically, major depressive 
disorder, and was assigned a 70 percent disability 
evaluation.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9207 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  
Under the criteria for rating major depression with psychotic 
features, prior to the revisions in November 1996, a 100 
percent disability rating was provided when there were active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9207 (1996).  A70 percent rating was for assignment with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  Id.  

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 38 
C.F.R. § 4.132, which was considered non-specific and subject 
to differing interpretations, and to provide objective 
criteria for determining entitlement to the various 
percentage ratings for mental disorders."  VAOGCPREC 11-97 at 
2, citing 60 Fed. Reg. 54,825, 54,829 (1995).  

The revised criteria for a major depressive disorder provides 
a 70 percent rating where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999).  A 100 percent schedular rating 
may be assigned in cases where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

As noted above, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco, 7 Vet. App. at 58.  In this 
case, the most recent medical evidence of record is a VA 
examination conducted in February 1999.  The veteran noted 
that most of his social activities were done alone and that 
he had very few friends.  He reported that he did well as 
long as he was not around people or was not under stress or 
pressure.  The veteran noted that he felt highly stressed and 
keyed up, but could not control this behavior, even though he 
noted it was out of control.  A history of altercations and 
being fired from jobs was given, and the veteran reported 
that he had difficulty getting along with people.  He stated 
that he tended to isolate himself from people to avoid 
conflicts and tended to withdraw from situations to maintain 
control of his emotions.  The veteran indicated that he had 
difficulty concentrating and focusing his attention, he 
experienced decreased energy, sleep impairment, and loss of 
interest in activities, had persistent thoughts of suicide, 
and was unable to relax.  

The examiner noted that the veteran had a labile affect.  
Thinking was goal directed, and his associations were tightly 
linked and ideas related.  The veteran denied any 
hallucinatory experiences but admitted to having a toxic 
reaction to medications which caused him to hallucinate.  He 
denied any problems with memory.  Routine day to day stress 
was reported as provoking suicidal thoughts and he felt 
overwhelmed by minor problems of daily living.  Nevertheless, 
the examiner stated that the veteran was able to set 
priorities and make appropriate decisions to common problems 
of daily living.  The diagnosis was chronic major affective 
disorder.  The examiner noted that the veteran reported 
severe disruptions in life and social functioning.  The 
Global Assessment of Functioning was 60, based on few 
friends, persistent suicidal thoughts, persistent feelings of 
sadness and loss of control of his emotional responses.  The 
examiner concluded that the veteran had not been able to 
sustain any job or personal relationship, and that he had 
begun to isolate himself socially.

The Board notes that the medical evidence in this case, to 
include the most recent, does not reflect the presence of 
symptomatology of such severity so as to warrant a 100 
percent schedular rating under either the "old" criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9207 or the "new" criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9434 for evaluating 
mental disorders.  The medical evidence has consistently 
indicated that he is in contact with reality and he does not 
experience hallucinations and delusions. There has never been 
any indication of gross repudiation of reality, with 
disturbed thought processes.  The veteran's memory has been 
reported as intact, and there is no indication that he has 
ever experienced memory loss for close relatives, his own 
occupation, or his own name.  He has been described 
consistently as precisely oriented to person, place, 
situation, and time.  He also has been described as "neatly 
dressed" and there has never been any evidence of an 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene.  The Board 
acknowledges evidence of the veteran's history of suicide 
attempts, as well as recent reports of persistent thoughts of 
suicide.  Nevertheless, the totality of the medical evidence 
of record does not support an increased evaluation for the 
veteran's psychiatric disorder under either 38 C.F.R. 
§ 4.132, Diagnostic Code 9207 (1996) or 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999).  

Although the RO had previously rated the veteran under 
Diagnostic Code 9207, the Board finds that the veteran's 
service-connected psychiatric disorder is more appropriately 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) of 
the prior SCHEDULE for rating mental disorders.  The medical 
evidence of record indicates that the veteran's 
service-connected psychiatric disorder does not result in 
active psychotic manifestations as contemplated under the 
previous Diagnostic Code 9207.  The previous Diagnostic Code 
9405 contemplates a dysthymic disorder, an adjustment 
disorder with depressed mood, and major depression without 
melancholia.  A 70 percent rating under the previous 
Diagnostic Code 9405 is assigned when the ability to maintain 
effective or favorable relationships was "severely" impaired 
and when the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain and retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.; see also Johnson v. Brown, 7 Vet. App. 95, 
97 (1994) (holding that the criteria in 38 C.F.R. § 4.132 for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).  

Application of Diagnostic Code 9405 of the 1996 regulations 
shows that medical evidence as to the severity of the 
veteran's service-connected psychiatric disorder is 
sufficient to support a finding of functional impairment 
which is greater than the currently assigned 70 percent 
disability rating.  Although records continue to be absent 
notations of gross repudiation of reality, totally 
incapacitating symptoms, or many other criteria specified 
under the 100 percent criteria in either the old or new 
regulations, the medical evidence indicates that the veteran 
has not been able to sustain employment due to his 
service-connected psychiatric disorder.  The veteran's last 
employer noted that the veteran worked part-time performing 
clerical work but was terminated because he did not work well 
with others and missed too many days due to depression.  Such 
is sufficient to warrant assignment of a 100 percent 
evaluation under the old diagnostic criteria, consistent with 
the Court's holding in Johnson.

Accordingly, for the reasons discussed above, and resolving 
the benefit of the doubt in the veteran's favor, the criteria 
for a 100 percent schedular evaluation for major affective 
disorder, depression, under the rating schedule in effect 
prior to November 7, 1996, have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

II.  Seizure Disorder

Service connection for a seizure disorder was granted by a 
rating decision dated in April 1981.  The RO determined that 
service connection for this disorder was based upon 
aggravation rather than upon service incurrence, and 
therefore the RO considered only the degree of disability 
over and above the degree existing at the time of entrance 
into active service.  See 38 C.F.R. § 4.22 (1999); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  At that time, the 
RO determined that the degree of disability of the veteran's 
seizure disorder was 40 percent, in terms of the rating 
schedule, and at the time of service entrance, the degree of 
disability was 20 percent.  Accordingly, the RO applied a 
rating deduction of 20 percent and a 20 percent disability 
rating was assigned, effective the day following service 
discharge.  Id.; see also 38 C.F.R. § 3.400 (1999).  As the 
veteran did not appeal this rating decision, application of 
the rating deduction is final.  38 U.S.C.A. § 7105 (West 
1991).  

While in service, the veteran underwent a Physical Evaluation 
Board in November 1980, that found a seizure disorder that 
had existed prior to service entrance, with service 
aggravation.  Prior to service entrance, a history of 
"blackouts" were reported, with one episode of a "seizure-
like" occurrence.  While at basic training, the veteran had 
four to five episodes of "blacking out" which were 
attributed to heat exhaustion and dehydration.  In July 1980, 
the veteran had a tonic-clonic seizure.  A computerized 
tomography scan and electroencephalogram were normal.  The 
diagnosis was grand mal seizure disorder.

Subsequent to service discharge, the veteran continued to 
have episodes that consisted of 30 to 60 minutes of 
suboccipital throbbing headaches radiating forward to either 
temple followed by a feeling of weakness and occasionally the 
smelling of smoke, after which he would lose consciousness 
for a period of 3 to 4 minutes.  Witnesses to the episodes 
stated that he had tremors but no tonic-clonic movements.  
The veteran reported that he never had urinary incontinence 
or tongue biting with his attacks.  When he regained 
consciousness, he stated he might be sleepy for a period of 
up to 8 hours, but the headaches were relieved.  At a VA 
examination conducted in October 1984, the veteran reported 
the frequency of these episodes as two or three per month.  
It was noted that the veteran's seizures were treated with 
medication.  VA outpatient treatment records in 1986 reported 
an increase in frequency of the seizures and the veteran's 
medication was changed.  

A VA hospital report dated in December 1989, reported that 
the veteran discontinued his medication for seizures 
approximately 18 months prior to admission due to the absence 
of seizures.  Since that time he stated that he had 8 to 10 
seizures a month.  A computerized tomography scan and 
electroencephalogram were normal.  The diagnoses included 
seizure disorder.  Based on this evidence, a 40 percent 
disability evaluation was assigned for the veteran's 
service-connected seizure disorder by a rating action dated 
in January 1990. 

A VA examination conducted in 1991, reported the veteran had 
a tonic-clonic seizure disorder, and had a seizure 3 weeks 
prior to the examination.  A VA hospital report dated in 
1996, reported that the veteran's seizure disorder was stable 
on medication.  Thereafter, a VA examination conducted in 
October 1996, reported that the veteran's seizures consisted 
of his eyes rolling back with pupils dilated, violent 
aggressive behavior and all over body shaking, with no 
incontinence, but with tongue biting.  The veteran also 
reported a different morphological seizure manifested by a 
few seconds of staring.  The frequency of the episodes was 
reported as once a month, with the larger, more violent 
seizures, lasting from 1 minute to 11/2 hours.  The veteran 
reported an aura with an obnoxious smell, lightheadedness, 
and headache.  Post ictal lethargic confusion was also 
reported.  An electroencephalogram was normal; however, a 
magnetic resonance imaging scan found mild enlargement of the 
temporal horns which implied some hippocampal atrophy.  The 
diagnosis was possible complex partial seizure disorder.  

The rating criteria for seizure disorders, set forth under 
38 C.F.R. § 4.124a, Diagnostic Codes 8910 (grand mal 
epilepsy) and 8911 (petit mal epilepsy), are as follows: a 
100 percent evaluation is warranted for 12 major seizures 
during the preceding year; an 80 percent evaluation is 
warranted for 4 major seizures, or more than 10 minor 
seizures weekly, during the preceding year; a 60 percent 
evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year; a 40 
percent evaluation is warranted for 1 major seizure during 
the preceding 6 months or 2 major seizures, or 5 to 8 minor 
seizures weekly, during the preceding year; a 20 percent 
evaluation is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months; and a 10 percent evaluation is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures.  
38 C.F.R. § 4.124a (1999).

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id. at Notes 
(1)(2).  The frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate postconvulsive 
symptomatology.  Evidence of the foregoing must be presented 
in order to warrant a change in an evaluation for a seizure 
disorder.

As noted above, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco, 7 Vet. App. at 58.  In this 
case, the most recent medical evidence of record is a VA 
examination conducted in March 1999.  The examiner noted that 
the medication provided fair control of the veteran's 
seizures.  The veteran described his seizures as episodes of 
behavior or speech arrest, lasting seconds to minutes, 
resolving gradually with return to baseline function.  He 
reported that he did not lose consciousness or fall during 
these episodes and there was no tonic-clonic activity, to 
include bowel or bladder incontinence.  He stated that the 
frequency of these episodes were in clusters; he reported 
that he would not have seizures for several months and then 
have a period of 2 to three seizures per month.  The 
diagnosis was convulsions consistent with complex partial 
seizure disorder.

Based on the above evidence, an increased rating for the 
veteran's service-connected seizure disorder is not 
warranted.  There is no evidence of record, to include 
medical or lay evidence, that the veteran has had 3 or more 
major seizures per year or 9 or more minor seizures weekly.  
Accordingly, a rating in excess of 40 percent for a seizure 
disorder is not for assignment. 


ORDER

A 100 percent disability evaluation for major affective 
disorder, depression, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  A 
rating in excess of 40 percent for a seizure disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

